    Case 2:18-cv-16511-MCA-LDW Document 14 Filed 01/24/19 Page 1 of 1 PageID: 406


                            Illinois   |   New Jersey   |   New York    |   Ohio


                                              Javier L. Merino, Esq.*
  201-355-3440                                 JMerino@DannLaw.com                               216-373-0536
Direct Telephone                                       Email                                         Fax


     January 24, 2019

     VIA ECF
     Clerk of the Court
     U.S. District Court of New Jersey
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street
     Newark, NJ 07101


     Re: Ghulyani vs. Carrington Mortgage Services, LLC et al.
         Case No.: 2:18-cv-16511-MCA-LDW

     Dear Clerk:

     I represent the Plaintiff in the above-referenced matter request. Plaintiff requests
     an automatic extension pursuant to Local Civ. R. 7.1(d)(5) to file an opposition to
     Defendant Ocwen Loan Servicing, LLC’s Motion to Dismiss the Complaint that was
     filed on January 9, 2019 (Dkt No. 10) with a Motion Day of February 4, 2019.

     The originally noticed Motion Day has not previously been extended or adjourned
     and this request invokes the provisions of L.Civ.R.7.1(d)(5). This request was not
     made before January 21, 2019, the day opposition papers were due, because of
     confusion on the docket concerning the original opposition date. Docket entry
     number 10 advised that “[r]esponses due by 2/4/2019”.

     The new motion day is February 19, 2019, with opposition due on or before
     February 5, 2019.


     Respectfully Submitted,

     THE DANN LAW FIRM

     /s/ Javier L. Merino
     Javier L. Merino, Esq.

     Cc: All Counsel of Record (via ECF)



 Mailing Address                                   DannLaw.com                                  Physical Address
 PO Box 6031040                                    877-475-8100                    1 Meadowlands Plaza Suite 252
 Cleveland OH 44103                           *Licensed in NJ and NY                   East Rutherford NJ 07073
